DETAILED ACTION
This Office action is in reply to application no. 16/919,798, filed 2 July 2020.  A preliminary amendment filed 15 September 2020 is acknowledged and entered.  Claims 3-10, 12-22, 24-29, 31, 34-37, 40, 41, 47, 48, 50, 55-60 and 62 have been cancelled.  Claims 1, 2, 11, 23, 30, 32, 33, 38, 39, 42-46, 49, 51-54 and 61 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 11, 23, 30, 32, 33, 38, 39, 42-46, 49 and 51-54 are objected to because of the following informalities: each of these claims depend from claim 1, which is directed to a system, but each begins with language such as “the computer implemented campaign management according to claim 1”, omitting the word “system”, and therefore grammatically incorrect and incorrectly depending; claim 1 is not directed to a “management” and cannot be.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “live mode” and “design mode”.  For the purpose of compact prosecution the Examiner will assume this claim was meant to depend from claim 30 rather than claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 11, 23, 30, 32, 33, 38, 39, 42-46, 49 and 51-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are each directed to a system which has no explicitly physical components.  Under the broadest reasonable interpretation of the claims, they can each be embodied by software per se.  Software per se is not within any statutory category because it is a list of instructions, which is neither a process, machine, manufacture nor a composition of matter.

Claims 1, 2, 11, 23, 30, 32, 33, 38, 39, 42-46, 49, 51-54 and 61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 will serve as representative.  The claim(s) recite(s) processing records in no particular way based on a template, some information about what data represents, and at least reading information which can be suspended and restarted.  The specification makes it clear that this is directed to “campaign management systems” for “communication with consumers or parties of interests”, and the claims include steps one would take in such an endeavor, so the claims recite advertising behavior, one of the enumerated “certain methods of organizing human activity” deemed abstract.
Further, the claimed steps can, but for the bare inclusion of a generic computer, be performed mentally or with pen and paper.  A person can use a template as a means for filling in data, such as a pre-printed form, and can interpret the data mentally as it is in the claim.  The person can read the paper records, can decide to pause, and can decide to restart, and this can be based on any input or mere whim.  None of this would present the slightest difficulty, and none implicates any technology beyond pen and paper at most.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above; this does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only, and barely, manipulate information about participant data, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply reading information or processing/modifying it in no particular way while being able to stop and restart doing so does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and an ordered combination, do not amount to significantly more than the abstract idea.  The claim is “computer implemented” and includes a nondescript “graphical user interface”.  These claims are recited at a high degree of generality, and the applicant makes it explicitly clear, ¶539, that nothing particular is required but that any number of broad categories of known, pre-existing devices can be used, e.g. “a conventional server computer, workstation, desktop computer, laptop, tablet, network appliance, digital cellular phone, smart watch, or other computing device”.
It only performs generic computer functions of manipulating information nondescriptly and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer using a nondescript GUI to perform a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea, as each simply further describes the information being manipulated and/or recites further abstract manipulation of information.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 33, 42-44, 51, 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. (U.S. Patent No. 7,672,924) in view of Anthony et al. (U.S. Patent No. 8,156,007).

In-line citations are to Scheurich.
With regard to Claim 1:
Scheurich teaches: A computer implemented campaign management system, [Col. 3, line 37; the process is “computer-implemented”] the system including a graphical user interface, [Col. 3, line 54; “graphical user interface”] the management system  processing a plurality of participant records [Col. 3, lines 58-59; “interim results of data collection processing can be examined”; Col. 6, line 11; the processing can be done on “records”; Col. 9, line 36; data can be pertinent to “users”] according to a user-configured process structure of a plurality of configured logic templates; [Col. 9, lines 32-36; “an organization can assign a group to develop sequences, processing directives, or templates for use across departments.  If desired, the sequences, their elements, and templates can be customized to address the circumstances peculiar to its users”]
wherein the participant records comprise participant attributes, and wherein the processing of participant records involves processing or modification of one or more of the participant attributes of the participant record, [Col. 14, lines 15-16; “user's interaction with the system can be monitored and recorded”; either of the monitoring or recording reads on the claimed processing; the interaction reads on an attribute]
wherein the management system reads, processes and/or modifies participant attributes of participant records… according to the process structure and wherein the execution of one of more executable program fragments can be suspended in response to user action and/or participant action and wherein the execution of the process structure can be resumed in response to user action and/or participant action. [Col. 8, lines 1-7; “an executable event directive, can be used to trigger initiation of execution or resume execution based on an event or detected condition. For example, execution can be initiated upon detection of a state change in a collection of data.  Or, execution can be suspended until expiration of a timer or detection of activation of a user interface element”]

Scheurich does not explicitly teach modifying data by a sequence of one of more executable program fragments, but it is known in the art.  Anthony teaches a system for determining item returns. [title] It uses a “subroutine”, which reads on an executable program fragment, to determine information relevant to a “user-modification”. [Col. 19, lines 5-11] Anthony and Scheurich are analogous art as each is directed to electronic means for managing information pertinent to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Anthony with that of Scheurich as it is simply a substitution of one known part for another with predictable results, simply dividing an application into subcomponents as in Anthony rather than structuring it as in Scheurich; the substitution produces no new and unexpected result.

In this and the subsequent claims, referring to a computer as a “campaign management system” is considered mere labeling and given no patentable weight.

With regard to Claim 11:
The computer implemented campaign management according to claim 1, wherein said campaign management system comprises a processing engine configured to perform said processing of said participant records according to said process structure.

This claim is not patentably distinct from claim 1, which already does the recited performance of said records; the only distinction is calling whatever does this a “processing engine”, which is considered mere labeling and given no patentable weight.

With regard to Claim 33:
The computer implemented campaign management according to claim 1, wherein the processing of individual participant records in live mode involves reading and/or modification of the participant attributes of the individual participant record thereby invoking a progression of the executable program fragments relative to the process structure of the processing of the participant record. [Col. 8, lines 1-7 as cited above in regard to claim 1; restarting execution after suspending it reads on the claimed progression]

With regard to Claim 42:
The computer implemented campaign management according to claim 1, wherein the user interface of the campaign management system facilitates a user initiated suspension upon activation of the user interface in relation to a specific campaign and wherein a suspension command suspends the processing of one or more executable program fragments in response to said activation and wherein a resume command resumes the execution of the suspended one or more executable program fragments. [Anthony, as cited above in regard to claim 1]

With regard to Claim 43:
The computer implemented campaign management according to claim 1, wherein the campaign management system comprises a graphical button available for the user triggering a suspension command and triggering a resume command. [Anthony, Sheet 2, Fig. 1B showing selectable buttons; it would have been obvious to one then of ordinary skill in the art that such a button could also be used for his suspension and resumption, as it is simply a substitution of one known part for another with predictable results, simply using one of Anthony’s own buttons for Anthony’s disclosed purpose]

With regard to Claim 44:
The computer implemented campaign management according to claim 1, wherein the user interface of the campaign management system facilitates a user initiated suspension upon activation of the user interface in relation to a specific campaign and wherein a suspension command suspends the processing of user specified one or more executable program fragments in response to said activation and wherein a resume command resumes the execution of the suspended user specified one or more executable program fragments, and wherein the suspended use specified executable program fragment is associated to a configured logic template. [Anthony, as cited above in regard to claim 1]

With regard to Claim 51:
The computer implemented campaign management according to claim 1, wherein a user suspension of one or more executable program fragments of a running campaign, suspends the execution of the relevant executable program fragments and thereby freezing the status of the participant records processed in the campaign. [Scheurich, as cited above in regard to claim 1; the language following “thereby” consists entirely of intended-use language which is considered but given no patentable weight, and in any case pausing program execution would inherently prevent the program from making any changes or doing anything else while so paused]

With regard to Claim 52:
The computer implemented campaign management according to claim 1, wherein a user suspension of one or more executable program fragments of a running campaign, suspends the execution of the relevant executable program fragments and thereby freezing the state of the participant records processed in the campaign and wherein the suspension includes a suspension of executable program fragments of one or more interaction logic templates. [Scheurich, as cited above in regard to claim 1]

With regard to Claim 61:
A method of executing a computer implemented campaign management system, [Col. 3, line 37; the process is “computer-implemented”] the system including a graphical user interface, [Col. 3, line 54; “graphical user interface”] the management system  processing a plurality of participant records [Col. 3, lines 58-59; “interim results of data collection processing can be examined”; Col. 6, line 11; the processing can be done on “records”; Col. 9, line 36; data can be pertinent to “users”] according to a user-configured process structure of a plurality of configured logic templates; [Col. 9, lines 32-36; “an organization can assign a group to develop sequences, processing directives, or templates for use across departments.  If desired, the sequences, their elements, and templates can be customized to address the circumstances peculiar to its users”]
wherein the participant records comprise participant attributes, and wherein the processing of participant records involves processing or modification of one or more of the participant attributes of the participant record, [Col. 14, lines 15-16; “user's interaction with the system can be monitored and recorded”; either of the monitoring or recording reads on the claimed processing; the interaction reads on an attribute]
wherein the management system reads, processes and/or modifies participant attributes of participant records… according to the process structure and wherein the execution of one of more executable program fragments can be suspended in response to user action and/or participant action and wherein the execution of the process structure can be resumed in response to user action and/or participant action. [Col. 8, lines 1-7; “an executable event directive, can be used to trigger initiation of execution or resume execution based on an event or detected condition. For example, execution can be initiated upon detection of a state change in a collection of data.  Or, execution can be suspended until expiration of a timer or detection of activation of a user interface element”]

Scheurich does not explicitly teach modifying data by a sequence of one of more executable program fragments, but it is known in the art.  Anthony teaches a system for determining item returns. [title] It uses a “subroutine”, which reads on an executable program fragment, to determine information relevant to a “user-modification”. [Col. 19, lines 5-11] Anthony and Scheurich are analogous art as each is directed to electronic means for managing information pertinent to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Anthony with that of Scheurich as it is simply a substitution of one known part for another with predictable results, simply dividing an application into subcomponents as in Anthony rather than structuring it as in Scheurich; the substitution produces no new and unexpected result.

Claims 2, 23, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. in view of Anthony et al. further in view of Hurley (U.S. Publication No. 2015/0095219).

With regard to Claim 2:
The computer implemented campaign management of claim 1, wherein the process structure is graphically illustrated by means of the graphical user interface; and wherein the graphical user interface is arranged to display graphical elements, each graphical element being associated with a logic template.

Scheurich and Anthony teach the system of claim 1, but do not explicitly teach displaying these items; and though it is of no patentable significance, being nonfunctional printed matter bearing no functional relation to the substrate, it is known in the art.  Hurley teaches an online payment system [title] that displays a “visual or graphic user interface” including “templates”. [0038] The display may include “processes of one or more flowcharts”. [0039] It can be used to display “advertising”, [0084] and divides its capabilities into “multiple functions”. [0096] Hurley and Scheurich are analogous art as each is directed to electronic means for managing information using processes and templates.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hurley with that of Scheurich and Anthony, as it is simply a substitution of one known part for another with predictable results, simply displaying the output of Hurley instead of, or in addition to, that of Anthony; the substitution produces no new and unexpected result.

With regard to Claim 23:
The computer implemented campaign management according to claim 11, wherein said processing engine with respect to a particular participant record is configured to perform the steps of: 
initiating execution of a first executable program fragment of a first configured logic template on the basis of said particular participant record; 
determining for said particular participant record a first sequence forward point of said first configured logic template on the basis of said execution of said first executable program fragment on the basis of said particular participant record; 
determining for said particular participant record a second configured logic template based on said determined first sequence forward point and said process structure defined by said graphical connections between sequence forward points and sequence receive points of said configured logic templates; and 
initiating execution of a second executable program fragment of said determined second configured logic template on the basis of said particular participant record. [Hurley as cited above in regard to claim 2; the multiple functions and process flowcharts, combined with Scheurich and Anthony’s processing of records as cited in regard to claim 1, read on this]

With regard to Claim 38:
The computer implemented campaign management according to claim 1, wherein the progression of the processing of the participant records related to a specified campaign are graphically illustrated by means of the graphical user interface with reference to or related to graphical elements representing configured logic templates of the user-defined process structure as accumulated numbers of participant records having been processed via a certain participant location. [Hurley, as cited above in regard to claim 2]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 39:
The computer implemented campaign management according to claim 1, wherein the progression of the processing of the participant records related to a specified campaign are graphically illustrated by means of the graphical user interface with reference to or related to graphical elements representing configured logic templates of the user-defined process structure as accumulated numbers of participant records, and wherein the graphically illustrated participant records are filtered with respect to a filtering parameter. [Hurley, as cited above in regard to claim 2; 0080; a graphical element may be removed, which reads on filtering]

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional printed matter, which bears no functional relation to the substrate and is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. in view of Anthony et al. further in view of Gersting (U.S. Patent No. 7,039,594).

With regard to Claim 30:
The computer implemented campaign management according to claim 1, wherein the campaign management system is configured for executing a design mode and a live mode, 
wherein the management system in design mode executes a graphical design environment of a campaign wherein the graphical elements are couplable by a user by using said graphical user interface, the coupling defining a process structure of said executable program fragments on the basis said configured logic templates in relation to said participant records and 
wherein the live mode for the campaign executes the process structure designed by the user in the design mode for processing of individual participant records and
wherein the management system, in the live mode, reads, processes and/or modifies participant attributes of participant records by a sequence of one of more executable program fragments according to the process structure.

Scheurich and Anthony teach the system of claim 1 including the use of executable program fragments and templates as cited above, but do not explicitly teach designing a process and then executing it, but it is known in the art.  Gersting teaches a content management system [title] that provides for “design and implementation of a work through process”. [Col. 12, line 29] Certain individuals are able to “execute the processes”. [Col. 12, line 42] It keeps track of “an access record associated with user preferences” [Col. 18, lines 17-18] and may be used to implement “marketing campaigns”. [abstract] Gersting and Scheurich are analogous art as each is directed to electronic means for managing user-related information and executing processes.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gersting with that of Scheurich and Anthony in order to generate revenue, as taught by Gersting; [Col. 1, lines 26-27] further, it is simply a combination of known parts with predictable results, simply performing Gersting’s design step before the executing of a process such as that of Scheurich; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 32: (as best understood)
The computer implemented campaign management according to claim 1, wherein the campaign management system is configured for suspension of the execution of the executable program fragments associated to the process structure in live mode while the process structure is modified in design mode into an updated process structure.

Given Gersting’s teaching as cited above in regard to claim 30, and the suspension of execution of process taught by Anthony as cited above in regard to claim 1, this claim would have been obvious to one then of ordinary skill in the art as it is a simple substitution of one known part for another with predictable results, simply applying Anthony’s known technique to Gersting’s process rather than, or in addition to, that of Scheurich; the substitution produces no new and unexpected result.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. in view of Anthony et al. further in view of Washington et al. (U.S. Publication No. 2019/0102993).

With regard to Claim 45:
The computer implemented campaign management according to claim 44, wherein the user specified executable program fragment is user specified by activating a suspension command or a resume command related to a graphical element graphically forming part of the process structure of the campaign.

Scheurich and Anthony teach the system of claim 44 including suspending and resuming executed as cited above in regard to claim 1, but do not explicitly teach the claimed graphical element, but it is known in the art.  Washington teaches a gaming device [title] that provides advertising [0358] and includes a “Pause/Resume Button” [0356] to cause a game to “temporarily stop or pause” without “exiting or ending the game” in order for “the player to have a short break”. [1148] Washington and Scheurich are analogous art as each is directed to electronic means for managing user information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Washington with that of Scheurich and Anthony in order to allow a user to take a break, as taught by Washington; further, it is simply a substitution of one known part for another with predictable results, simply pausing and resuming a process in response to Washington’s button rather than by the means of Scheurich; the substitution produces no new and unexpected result.

Claims 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. in view of Anthony et al. further in view of Bozik et al. (U.S. Publication No. 2016/0088455).

With regard to Claim 46:
The computer implemented campaign management according to claim 1, wherein said plurality of logic templates comprises one or more interaction logic templates and said executable program fragments of said interaction logic templates are arranged to establish a communication to a participant contact interface on the basis of said participant contact interface information stored in said participant record.

Scheurich and Anthony teach the system of claim 1 including the use of templates as cited above, but do not explicitly teach establishing communication, but it is known in the art.  Bozik teaches a call management system [title] that uses a database of “user and phone numbers” [0075] for “subroutines” which are “used to initiate and maintain communication” with a “user communication device”. [0077] Bozik and Scheurich are analogous art as each is directed to electronic means for managing user-related ata.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bozik with that of Scheurich and Anthony in order to be able to communicate with a user, as taught by Bozik; further, it is simply a combination of known parts with predictable results, simply performing Bozik’s step at any time during the process of Scheurich; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 49:
The computer implemented campaign management according to claim 46, wherein the execution of interaction logic template is at least partly suspended during test mode of a respective campaign, thereby obtaining that the participant interaction is suspended in test mode. [Scheurich, as cited above in regard to claim 1]

The applicant nowhere defines “test mode” and his exemplification of it is per se indefinite: “where a user may perform very advanced tests of a campaign draft without communication with real participants”, which does not positively require any step or structure at all, and which includes the indefinite phrase “very advanced”.  As such, rather than make a rejection under 112(b), the Examiner declines to give “test mode” any patentable weight, as it does not clearly require anything at all; further, the end of the claim beginning with “thereby” consists entirely of intended-use language which is considered but given no patentable weight.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurich et al. in view of Anthony et al. further in view of Bak et al. (U.S. Publication No. 2017/0286153).

With regard to Claim 53:
The computer implemented campaign management according to claim 1, wherein a user suspension of one or more executable program fragments of a running campaign, suspends the execution of the relevant executable program fragments with respect to participant records associated to the campaign by allowing a subset of the executable program fragments to finalize the execution of the respective executable program fragments with respect to participant records at specified participant locations.

Scheurich and Anthony teach the system of claim 1 including the use and suspension of executable program fragments as cited above in regard to claim 1, but do not explicitly teach finalizing records linked to a location, but it is known in the art.  Bak teaches a pause and resume method [title] in which “data” are written into particular “locations”. [0033] Processes may be “suspended”, [0068] yet “memory pages” may still be “saved”. [0074] The request “can be received from a user”. [0057] Bak and Scheurich are analogous art as each is directed to electronic means for managing data related to a user.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bak with that of Scheurich and Anthony in order to reduce pressure on system resources, as taught by Bak; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply managing a pause in the manner of Bak rather than that of Scheurich; the substitution produces no new and unexpected result.

With regard to Claim 54:
The computer implemented campaign management according to claim 53, wherein the subset of executable program fragments either suspends further execution of executable program fragments within respect to relevant participant records or initiates a predefined suspension routine with respect to participant records at specified participant locations, thereby allowing a limited number of executable program fragments subsequent in the process structure to execute prior to a complete suspension of the execution of executable program fragments. [Bak as cited above; that process reads on the claimed initiation of a predefined suspension routine; the claim language after “therefore” consists entirely of intended-use language which is considered but given no patentable weight, and in any case Bak’s process accomplishes what follows “therefore”]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaura (Canada Patent Publication No. 2 867 843) discloses a communication system connecting two wireless devices. [abstract] It employs an “advertisement service”, [pg. 54, line 11] and includes that a “control unit 140 suspends the application being currently executed”. [pg. 60, lines 3-4] The suspension may, or may not, leave a particular communication port open. [pg. 64, lines 12-14]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694